TjEWIS, j.
The controversy in this action was whether the defendants acquired a valid title to certain personal property at a sale upon an execution issued against one Edward Huffman, and the principal question at the trial was whether, at the time of the levy ■of the execution, Huffman acquired possession of the property by virtue of a sale from the plaintiff, or as a borrower. The trial court submitted the question to the jury to determine whether there had been a sale or a loan, and the jury returned a verdict for defendants, which was equivalent to a finding that the property had been sold to Huffman. There are three assignments of error:
1. In substance, that the court erred in refusing to instruct the jury to return a verdict for the plaintiff: With reference to this assignment, it is sufficient to say that the record does not disclose that any request for such an instruction was made at the trial.
2. That the court erred in not granting plaintiff’s motion to set aside the verdict, and grant plaintiff a new trial upon the court’s minutes: It appears from the record that the motion for a new trial was based upon two grounds: First, that the verdict was not justified by the evidence, and is contrary to law; and, second, errors in law occurring at the trial, and duly excepted to by the plaintiff. The assignment is too indefinite for any purpose.
3. That the court erred in refusing to entertain the plaintiff’s motion for a new trial upon a settled case: The motion having been denied, a case was settled in the usual form, whereupon appellant renewed its motion for a new trial upon the case as settled, and the court refused to entertain it. There was no error, as the court had already passed upon the merits of the motion; and the only object of a settled case, where the motion for new trial is made upon the minutes of the court, is for the purposes of review in the appellate court.
This disposes of the various assignments of error.
Order affirmed.